Citation Nr: 0819568	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran requested a travel Board hearing in his October 
2005 Form 9.  The veteran withdrew his request in November 
2005.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran is currently diagnosed with a low back disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability for the 
award of benefits will be assigned if service connection is 
awarded.  

A July 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for a low back disorder.  This letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in August 2006 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed in 
deciding this appeal as the timing error did not affect the 
essential fairness of the adjudication.  Therefore, the Board 
finds that the requirements of VCAA regarding the duty to 
notify have been met for the service connection claims and 
that VA has no further duty prior to Board adjudication. 

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, and a 
December 1970 workmen's compensation claim.  The VA did not 
provide the veteran with a medical examination pursuant to 
5102A(d).  In disability compensation claims, VA must provide 
a claimant with a medical examination or medical opinion when 
there is insufficient competent medical evidence for the 
Secretary to make a decision on the claim and the evidence of 
record shows (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or that certain diseases manifested 
during an applicable presumptive period; and (3) an 
indication that the disability or persistent and recurrent 
symptoms of a disability may be associated with the veteran's 
service.  38 U.S.C. § 5103A(d)(2); see Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir.2003); 38 C .F.R. § 3.159(c)(4).  The VA not 
providing a medical examination or medical opinion is not 
prejudicial because, as explained in more detail below, there 
is no competent medical evidence that the veteran is 
currently diagnosed with a low back disorder or has symptoms 
of a low back disorder.  

Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for a low back disorder in June 
2004.  He contends that he injured his back in the military 
and he has had back problems ever since that injury.  The 
veteran states that he cannot do any prolonged walking or 
standing.  The RO denied the claim.  The veteran appeals that 
decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

In order for the veteran to be entitled to service connection 
for a low back disorder, the medical evidence of record must 
show a current diagnosis of that claimed disability.  The 
veteran submitted hospital records from 1976 for the 
treatment of his back.  Even though the October 1976 hospital 
reports diagnosed the veteran with a ruptured disc L5 on the 
right and a possible ruptured disc L4 on the left, it is not 
evidence of a current disability.  The Court in Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) held that the grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  This examination was conducted almost 
30 years prior to the veteran filing the claim in August 
2006.  Furthermore, the veteran stated that after back 
surgery in 1976, he has not had much problems with his back 
and the last time he saw a chiropractor for his back was in 
1990 or 1995.  See May 2006 hearing transcript.  Therefore, 
the evidence provided by the veteran does not show that the 
veteran has a current disability.

The veteran stated that he has low back problems stem from an 
in-service back injury and that because of his back pain he 
cannot do any prolonged walking or standing and he cannot 
lift any amount of weight.  Lay persons can provide an 
account of observable symptoms, such as in this case the pain 
the veteran feels in his back.  See Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion whether a disability is 
related to an injury from military service has no probative 
value because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's current back disorder 
and the in-service back injury.  

Without evidence of a current disability, the Board must find 
that entitlement to service connection for a low back 
disorder is not warranted.  The benefit of the doubt doctrine 
is not applicable in this case, because the preponderance of 
the evidence is against the claim for service connection.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

  
ORDER

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


